Citation Nr: 0927999	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for spina bifida with 
congenital spine fusion, D-12 to L-1. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military service from June 1945 to 
November 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's application to reopen a previously 
denied claim of entitlement service connection for spina 
bifida with congenital spine fusion, D-12 to L-1.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in April 2009; a transcript of that 
hearing is of record.

In April 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in April 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an August 1953 decision, the RO denied the Veteran's 
claim for service connection for spina bifida; although 
notified of the denial, the Veteran did not initiate a timely 
appeal.

3.  None of the new evidence associated with the claims file 
since the August 1953 RO decision, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for spina bifida, or raises a 
reasonable possibility of substantiating the claim for 
service connection for spina bifida.


CONCLUSIONS OF LAW

1.  The RO's August 1953 decision, which denied the Veteran's 
claim for entitlement to service connection for spina bifida 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1100 (2008).

2.  As evidence received since the RO's August 1953 denial is 
not new and material, the criteria for reopening the 
Veteran's claim for service connection for spina bifida are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
service connection for spina bifida was received in September 
2004.  He was notified of the provisions of the VCAA by the 
RO in correspondence dated in October 2004.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim 
was reviewed and a statement of the case was issued in 
November 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the October 2004 VCAA notice letter shows that 
the RO identified the basis for the denial in the prior 
decision and provided notice that described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Board finds the 
notice requirements pertinent to the issue on appeal 
addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Service treatment records and VA treatment records have been 
obtained and associated with his claims file.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

New and Material Evidence

In the August 1953 rating decision, the RO denied the 
Veteran's claim for service connection for spina bifida.  It 
was noted that while the Veteran had an established diagnosis 
of spina bifida, the disability is congenital and there was 
no credible supporting evidence that the Veteran's spina 
bifida was aggravated by service. Evidence of record 
considered with the rating decision included statements from 
the Veteran and service treatment records.

The Veteran attempted to reopen his claim for service 
connection for spina bifida in September 2004.  This appeal 
arises from the RO's January 2005 denial to reopen the 
Veteran's claim for entitlement to service connection for 
spina bifida.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  In this case, the last final denial of the claim 
was the August 1953 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the August 1953 
denial includes statements from the Veteran, VA treatment 
records dated from August 2002 to October 2004, a 
certification of disenrollment in the United States Maritime 
Service, and a service personnel record dated in February 
1946 stating the physical condition of Herbert Robinson.

Some of the additionally received evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for 
spina bifida.  The February 1946 physical profile noted the 
Veteran's PULHES (physical stamina/upper extremities/lower 
extremities/hearing and ears/eyes/psychiatric) to be 
4/1/4/1/1/1, with a grade of "1" being in the best 
condition, and a grade of "4" being in poor condition.  
This report is similar to the CDD (certificate of disability 
for discharge) worksheet associated with the claims folder at 
the time of the 1953 rating action, also grading the Veteran 
as 4/1/4/1/1/1 on a PULHES evaluation.  The additional 
records submitted by and on behalf of the Veteran do not 
relate to, or provide new and material information addressing 
the basis for the 1953 RO denial of service connection for 
the back disorder.   

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the August 
1953 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In August 1953, the claim for 
service connection for spina bifida was denied as spina 
bifida is a constitutional or developmental abnormality and 
there was no evidence of any injury in service which would 
have aggravated the developmental condition of his back.  The 
evidence added to the record since August 1953, including VA 
outpatient treatment records and February 1946 service 
personnel record, clearly do not include competent evidence 
even suggesting that the Veteran's spina bifida was 
aggravated by any event, injury, or disease in service, which 
was the basis for the prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for spina bifida has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
August 1953 denial of the claim for service connection for 
spina bifida remains final.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for spina bifida; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


